Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on May 9th, 2022, claims 1 and 10 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 11, 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2002329277 A) in view of Oppenheimer (US 20140089243 A1).
In regards to claim 1, Ikeda teaches a space management device and system, the system includes a monitoring system that retains information regarding a living space including a building or premise where a person lives lodges or stays (Paragraphs 5, 13).  Furthermore, Ikeda teaches the monitoring system retaining a condition regarding a position of a person or a movable body in the living space (Paragraphs 16, 17, 20, 21).  The monitoring system further teaches acquiring from a detection device/sensor identification information and position information of a person or a movable body present in the living space; the identification information and position information, the identification being a device identification attributed to a user/individual (Paragraphs 17, 21).  Ikeda goes on to teach determining conditions as to whether or not a person or movable body present in the living space is allowed to stay at the position or move to another position based on the identification acquired by the monitoring system (Paragraphs’ 17, 18, 22).  Furthermore, Ikeda elaborates the space information retaining unit retains information regarding a plurality of divided areas in the living space, such as the front door area and a living room (Paragraphs 16, 26), wherein the conditions are retained pertaining an entering area, passing through area and exiting area (Paragraphs 18, 22).  The monitoring system then determines whether or not a person or a movable body identified by identification information acquired by the position information sensors, is allowed to stay in the area, enter the area, pass through the area, and exit the area (Paragraphs 18, 22-24).  Ikeda fails to explicitly teach a space information retaining unit, a condition retaining unit, a position information acquirer, and a determination unit, however Ikeda does disclose a plurality of sensors and communication devices that perform the functions of the disclosed placeholder devices above.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention that due to the fact that the sensor and communication devices disclosed by Ikeda functioning for the same purpose as the place holder units disclosed by the applicant, one may then substitute the sensors and communication devices for the placeholder units and equally functional yield the same outcomes of the invention accordingly.
Ikeda fails to teach a condition setting unit that sets the condition and stores the condition in the condition retaining unit, wherein, when a stop condition or a removal condition regarding time, day of week, or weather is added to the condition retained in the condition accepting unit, the condition setting unit determines whether or not the stop condition or removal condition is satisfied, and, when it is satisfied, the condition setting unit validates or invalidates, or changes the condition stored in the condition setting unit.  Oppenheimer on the other hand teaches an item teams evaluation module, that stores settings for what is considered normal within a tracking space such that during a removal condition event at a given time determines whether or not the removal condition is satisfied, and, when it is satisfied, the condition setting unit validates or invalidates, or changes the condition stored in the item teams evaluation module, and from there determines whether an erroneous condition has occurred or a security theft condition has occurred (Paragraphs 2706-2709, 2711-2713, 2715).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Oppenheimer’s teaching with Ikeda’s teaching in order to accurately trust the locations/positions to further accurately detect security breaches, emergency situations and false alarms accordingly.
In regards to claim 2, Ikeda teaches retaining a condition regarding a service provider such as internet provider/ LAN network that interconnects the technology components to provide the services in the living space, a service to a person living, lodging or staying in the living space (Paragraphs 26, 27).
In regards to claim 3, Ikeda teaches retaining a condition regarding a service receiver such as a registered user device of a registered/recognized user who enjoys in the living space, a service from the recognized user living, lodging or staying in the living space (Paragraphs 18, 21).
In regards to claim 6, Ikeda teaches accepting a condition regarding the area from a manager (user resident) of the area that registers the ID of the mobile terminal (mobile phone) of the user and stores condition (user/user phone patterns) in the condition retaining database, i.e. collecting data patterns within a living area and storing them in a database and utilizing these learned patterns to detect any further anomalies (Paragraphs 16, 21).
In regards to claim 7, Ikeda teaches a presentation device such as a user mobile terminal that presents when judgement that the stay or move is not permitted the result such that the said person recognizes the presentation (Paragraph 18, 22).
In regards to claim 8, Ikeda teaches a notification means that notifies when the staying area, entering the area, passing through the area or exiting from the area contrary to the condition is detected, a notification is sent to the manager of the area of the fact (Paragraph 22).
In regards to claim 10, Ikeda teaches a space management method, the method includes a monitoring system that retains information regarding a living space including a building or premise where a person lives lodges or stays (Paragraphs 5, 13).  Furthermore, Ikeda teaches the monitoring system retaining a condition regarding a position of a person or a movable body in the living space (Paragraphs 16, 17, 20, 21).  The monitoring system further teaches acquiring from a detection device/sensor identification information and position information of a person or a movable body present in the living space; the identification information and position information, the identification being a device identification attributed to a user/individual (Paragraphs 17, 21).  Ikeda goes on to teach determining conditions as to whether or not a person or movable body present in the living space is allowed to stay at the position or move to another position based on the identification acquired by the monitoring system (Paragraphs’ 17, 18, 22).  Furthermore, Ikeda elaborates the space information retaining unit retains information regarding a plurality of divided areas in the living space, such as the front door area and a living room(Paragraphs 16, 26), wherein the conditions are retained pertaining an entering area, passing through area and exiting area (Paragraphs 18, 22).  The monitoring system then determines whether or not a person or a movable body identified by identification information acquired by the position information sensors, is allowed to stay in the area, enter the area, pass through the area, and exit the area (Paragraphs 18, 22-24).  Ikeda fails to explicitly teach a space information retaining unit, a condition retaining unit, a position information acquirer, and a determination unit, however Ikeda does disclose a plurality of sensors and communication devices that perform the functions of the disclosed placeholder devices above.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention that due to the fact that the sensor and communication devices disclosed by Ikeda functioning for the same purpose as the place holder units disclosed by the applicant, one may then substitute the sensors and communication devices for the placeholder units and equally functional yield the same outcomes of the invention accordingly.
Ikeda fails to teach a condition setting unit that sets the condition and stores the condition in the condition retaining unit, wherein, when a stop condition or a removal condition regarding time, day of week, or weather is added to the condition retained in the condition accepting unit, the condition setting unit determines whether or not the stop condition or removal condition is satisfied, and, when it is satisfied, the condition setting unit validates or invalidates, or changes the condition stored in the condition setting unit.  Oppenheimer on the other hand teaches an item teams evaluation module, that stores settings for what is considered normal within a tracking space such that during a removal condition event (body or object) at a given time determines whether or not the removal condition is satisfied, and, when it is satisfied, the condition setting unit validates or invalidates, or changes the condition stored in the item teams evaluation module, and from there determines whether an erroneous condition has occurred or a security theft condition has occurred (Paragraphs 2706-2709, 2711-2713, 2715).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Oppenheimer’s teaching with Ikeda’s teaching in order to accurately trust the locations/positions to further accurately detect security breaches, emergency situations and false alarms accordingly.
In regards to claim 11, Ikeda teaches retaining a condition regarding a service receiver such as a registered user device of a registered/recognized user who enjoys in the living space, a service from the recognized user living, lodging or staying in the living space (Paragraphs 18, 21).
In regards to claim 13, Ikeda teaches accepting a condition regarding the area from a manager (user resident) of the area that registers the ID of the mobile terminal (mobile phone) of the user and stores condition (user/user phone patterns) in the condition retaining database, i.e. collecting data patterns within a living area and storing them in a database and utilizing these learned patterns to detect any further anomalies (Paragraphs 16, 21).
In regards to claim 14, Ikeda teaches accepting a condition regarding the area from a manager (user resident) of the area that registers the ID of the mobile terminal (mobile phone) of the user and stores condition (user/user phone patterns) in the condition retaining database, i.e. collecting data patterns within a living area and storing them in a database and utilizing these learned patterns to detect any further anomalies (Paragraphs 16, 21).
In regards to claim 17, Ikeda teaches a presentation device such as a user mobile terminal that presents when judgement that the stay or move is not permitted the result such that the said person recognizes the presentation (Paragraph 18, 22).
In regards to claim 18, Ikeda teaches a presentation device such as a user mobile terminal that presents when judgement that the stay or move is not permitted the result such that the said person recognizes the presentation (Paragraph 18, 22).


Claims 4, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2002329277 A) in view of Oppenheimer (US 20140089243 A1) as applied to claims 2, 4 above, and further in view of Bischoff et al. (US 20120086573 A1) .
In regards to claim 4, Ikeda fails to teach a living space information acquirer that acquires information regarding a problem in building components or equipment in the living space, from the service provider or the service receiver.  Bischoff on the other hand teaches the determination of a problem regarding equipment or components in the living space such as malfunctioning sensors (Paragraphs 27, 81).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bischoff’s teaching with Ikeda’s teaching in order to ensure all components of the system are functioning appropriately.
In regards to claim 12, Ikeda fails to teach a living space information acquirer that acquires information regarding a problem in building components or equipment in the living space, from the service provider or the service receiver.  Bischoff on the other hand teaches the determination of a problem regarding equipment or components in the living space such as malfunctioning sensors (Paragraphs 27, 81).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bischoff’s teaching with Ikeda’s teaching in order to ensure all components of the system are functioning appropriately.
In regards to claim 15, Ikeda teaches accepting a condition regarding the area from a manager (user resident) of the area that registers the ID of the mobile terminal (mobile phone) of the user and stores condition (user/user phone patterns) in the condition retaining database, i.e. collecting data patterns within a living area and storing them in a database and utilizing these learned patterns to detect any further anomalies (Paragraphs 16, 21).
In regards to claim 19, Ikeda teaches a presentation device such as a user mobile terminal that presents when judgement that the stay or move is not permitted the result such that the said person recognizes the presentation (Paragraph 18, 22).


Claims 5, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2002329277 A) in view of Oppenheimer (US 20140089243 A1) and Bischoff et al. (US 20120086573 A1) as applied to claims 4, 5 above, and further in view of Ribbich et al. (US 20160327921 A1).
In regards to claim 5, Ikeda modified fails to teach an information provider that provides information regarding renovation of the living space to a manager of the living space, based on information acquired by the living space information acquirer.  Ribbich on the other hand teaches the responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault (Paragraph 211).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ribbich’s teachings with Ikeda modified’s teaching in order to enable malfunctioning equipment or components to be serviced accordingly.
In regards to claim 16, Ikeda teaches accepting a condition regarding the area from a manager (user resident) of the area that registers the ID of the mobile terminal (mobile phone) of the user and stores condition (user/user phone patterns) in the condition retaining database, i.e. collecting data patterns within a living area and storing them in a database and utilizing these learned patterns to detect any further anomalies (Paragraphs 16, 21).
In regards to claim 20, Ikeda teaches a presentation device such as a user mobile terminal that presents when judgement that the stay or move is not permitted the result such that the said person recognizes the presentation (Paragraph 18, 22).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2002329277 A) in view of Oppenheimer (US 20140089243 A1) as applied to claim 1 above, and further in view of Greene (US 20180061220 A1).
In regards to claim 9, Ikeda fails to teach  a locking and unlocking  controller that controls the locking and unlocking  of an opening/closing unit provided at an entrance of the area, wherein, when the determination unit has permitted entering the area, passing through the area, or exiting from the area, the locking/unlocking controller unlocks the opening/closing unit.
Greene on the other hand teaches a door sensor 112 and lock controller 144 may be incorporated into a single device, such as a door lock and sensor unit, and may allow for a door's position (e.g., open or closed) to be determined and for a lock's state to be determined and changed. Door sensor 112 may transmit data to television receiver 170 or overlay device 140 that indicates the status of a door. Such status may indicate open or closed. When a status change occurs, the user may be notified as such via mobile device 120 or display device 130. Further, a user may be able to view a status screen to view the status of one or more door sensors throughout the location. Lock controller 144 may permit a door to be locked and unlocked and/or monitored by a user via television receiver 170 or overlay device 140. No mechanical or electrical component may need to be integrated separately into a door or door frame to provide such functionality. Such a single device may have a single power source that allows for sensing of the lock position, for sensing of the door position, and for engagement and disengagement of the lock. (Paragraph 35).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Greene’s teaching with Ikeda’s teaching in order to enable a secure method as to who is permitted to enter and exit the living space.


Response to Arguments
The examiner acknowledges the applicant’s amendments.  Furthermore, regarding applicant’s arguments that Oppenheimer relates to an item-tracking system to prevent lost items. It is not relevant to the applicant's inventions relating to layered security that controls access to a room or areany-2358906Application No.: 16/894,741 Docket No.: 78033-20075.00 depending on users in view of a condition precedent or condition subsequent”, further giving the example, Oppenheimer uses a weather forecast in an embodiment (Fig. 15B). However, this embodiment only reminds a user of taking an umbrella when the forecast tells it rains. It is far from the applicant's invention that allows access of a user (might be a helper or housekeeper) to a specific area when it rains for taking in the laundry, for example. Accordingly, the reference fails to disclose or suggest that "when a condition precedent or a condition subsequent regarding time, day of week, or weather is added to the condition retained in the condition accepting unit, the condition setting unit determines whether or not the condition precedent or condition subsequent is satisfied, and, when it is satisfied, the condition setting unit validates or invalidates, or changes the condition stored in the condition setting unit." 
The examiner disagrees with the applicant’s argument mainly because the claim language as read does not entirely support the argument on record as the claim language pertains to “a condition retaining unit that retains a condition regarding a position of a person or a movable body in the living space” as the specification defines a movable body such as a robot for performing cleaning or other work within the house 2, and an unmanned aircraft or an automated driving car for delivering goods to a resident [Paragraph 17].  With the stated definition from the specifications as well as the claim language as written, Oppenheimer (US 20140089243 A1) discloses the present system and method may be implemented via a reporting device which combines one or more environmental sensors, a processor, and communications and/or signaling elements. The reporting device is small enough and portable enough to be mechanically attached to, or coupled in close physical proximity to and substantial collocation with, or to be contained within other portable items, including for example and without limitation keys, key rings, wallets, cell phones, portable computers, recreational devices, tools, toys, purses, briefcases and the like.  Items that maybe classified as robots depending on their functional purpose, as a robot is simply a programmed machine designated to perform a specific task, hence in a case where a tool, toy or recreational device happen to be a robot, then, Oppenheimer reads over the applicant’s invention as written. 
 Furthermore, Oppenheimer teaches an item may also be a living entity which is capable of getting itself lost, or can be stolen or kidnapped, but is not capable of self-identifying itself as being lost, stolen, or wandering. Such living entities may include, for example, children (especially but not exclusively small children), adult persons of diminished mental capacity, and pets. (No disrespect is intended, nor any disregard for the dignity or value of life is implied, by referring to living entities by a term ("item") which normally designates lifeless entities; it is simply for brevity and convenience that the term "item" is employed throughout this document.) A BIRD (200) associated with a living entity may help prevent the wandering or loss of such an entity from a rightful and appropriate guardian (Paragraph 226).  Furthermore, reading over condition precedent or subsequent regrading time if the day, week etc. and validating/satisfying the condition found, and further the determination unit determines whether or not a person or a movable body identified by identification information acquired by the position information acquirer is allowed to stay in the area, enter the area, pass through the area, or exit from the area( especially alerting detecting a person with a diminished capacity exiting a room that they should not be exiting accordingly).  Hence once again reading over the claim language as written.
As a result, the examiner stands by the rejection on record, and further encourages the applicant to further gear the claim language towards the elements within the arguments and explanation accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685